MANKIN, Associate Judge,
concurring:
The majority has properly stated the law and the facts of this case but having done so has not gone far enough. I would impose a large monetary sanction against the Secretary for the very conduct described in 38 U.S.C. § 7265(a)(1) as it relates to the Court. Justice as well as the rights of petitioners has been violated.
While the relief granted in this case must necessarily be limited to the petitioners, it is clear that the Court would expect respondent to understand the Court’s position in the event similar fact situations arise in the future.